Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 4, 8-10, 13, 17-19, 22, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable submitted prior art Jansson et al. (Singing voice separation with deep u-net convolutional networks).
As to claim 1, Jansson teaches a method, comprising: receiving a first audio content item that includes a plurality of sound sources (p. 746, 3.1.2 - down sampled input audio); generating a representation of the first audio content item (p. 746, 3.1.2 to 3.1.3 - audio spectrogram); and determining, from the representation of the first audio content item: a representation of an isolated sound source (p. 745, 2. related work 2nd 
As to claims 4, 13, and 22, Jansson teaches the method of claim 1, the first electronic device of claim 10, and the non-transitory computer readable medium of claim 19, wherein the neural network comprises a plurality of U-nets (3.1.1 Training – Two U-Nets theta and theta.sub.i are trained to predict vocal and instrumental spectrogram masks.
As to claims 8, 17, and 26, Jansson teaches the method of claim 1, the first electronic device of claim 10, and the non-transitory computer readable medium of claim 19, wherein the isolated sound source comprises a vocal source (3.1 Architecture).

Claim 10 and 19 rejected for the same reasons discussed above with respect to claim 1.
Allowable Subject Matter
3.	Claim 2-3, 5-7, 11-12, 14-16, 20-21, 23-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haramaty et al. (US Patent 9325641) teaches buffering schemes for communication over long haul links.
Salam (US Patent 10257072) teaches weight initialization for random neural network reinforcement learning.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652